 Case 5:14-cv-01317-DNH-ATB Document 119 Filed 08/20/19 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK



                                                   )
CAYUGA NATION, CLINT HALFTOWN,                     )
TIMOTHY TWOGUNS, GARY WHEELER,                     )
DONALD JIMERSON, MICHAEL                           )
BARRINGER, RICHARD LYNCH, B.J.                     )
RADFORD, AND JOHN DOES 8-20,                       )
                                                   )
                Plaintiffs,                        )

                                         )
                v.                       )
                                         )
HOWARD TANNER, VILLAGE                   )                No. 5:14-cv-1317-DNH-ATB
OF UNION SPRINGS CODE ENFORCEMENT )
OFFICER, IN HIS OFFICIAL CAPACITY;       )
BUD SHATTUCK, VILLAGE OF UNION           )
SPRINGS MAYOR, IN HIS OFFICIAL           )
CAPACITY; CHAD HAYDEN, VILLAGE OF )
UNION SPRINGS ATTORNEY, IN HIS           )
OFFICIAL CAPACITY; BOARD OF              )
TRUSTEES OF THE VILLAGE OF UNION         )
SPRINGS, NEW YORK; AND THE VILLAGE )
OF UNION SPRINGS, NEW YORK,              )
                                         )
            Defendants.                  )
________________________________________ )

                      STIPULATION AND [PROPOSED] ORDER

        WHEREAS, the Court on July 10, 2019 signed the Parties’ Stipulation setting

deadlines to identify facts that could be agreed to by stipulation and to file simultaneous

cross-motions for summary judgment by August 21, 2019;

        WHEREAS, the Parties have worked together in good faith in an attempt to identify

facts that could be agreed to by stipulation, exchanging at least nine drafts of proposed

stipulated facts;
 Case 5:14-cv-01317-DNH-ATB Document 119 Filed 08/20/19 Page 2 of 11



       WHEREAS, the Parties also have continued to produce documents in response to

supplemental discovery requests, now consisting of thousands of pages in total;

       WHEREAS, the Parties have now reached agreement on certain stipulated facts,

which are attached hereto as Exhibit 1 (without the documents referenced in the stipulated

facts, which will be filed separately with the Court);

       WHEREAS, the Parties also recently received certain documents from the National

Indian Gaming Commission (“NIGC”) that concern issues disputed in this litigation;

       WHEREAS, the Parties jointly desire a short, 14-day extension of the current

schedule so that they may finalize their summary judgment briefs based on the stipulated

facts on which they recently reached agreement, and so that they may compile evidentiary

support regarding certain additional facts on which they were unable to reach agreement;

       IT IS HEREBY STIPULATED AND AGREED THAT:

       1. The prior scheduling order, entered July 10, 2019, is VACATED;

       2. The case shall then proceed in accordance with the following pretrial schedule:

               a. September 4, 2019: Parties shall file simultaneous cross-motions for

                   summary judgment; and

               b. October 4, 2019: Parties shall submit simultaneous response briefs on

                   summary judgment, with no replies permitted.




                                             1
 Case 5:14-cv-01317-DNH-ATB Document 119 Filed 08/20/19 Page 3 of 11



DATED: August 19, 2019

On behalf of Plaintiffs:              On behalf of Defendants:

By: /s/ David W. DeBruin              By: /s/ David H. Tennant
    David W. DeBruin (pro hac vice)       David H. Tennant
    JENNER & BLOCK LLP                    Law Office of David Tennant PLLC
    1099 New York Ave. NW                 3349 Monroe Avenue
    Suite 900                             Suite 345
    Washington, DC 2001                   Rochester, New York 14618
    (202) 639-6000                        (585) 708-9338


DATE:                                 IT IS SO ORDERED:


August 20, 2019
___________________
                                      United States District Judge




                                      2
Case 5:14-cv-01317-DNH-ATB Document 119 Filed 08/20/19 Page 4 of 11




              EXHIBIT 1
      Case 5:14-cv-01317-DNH-ATB Document 119 Filed 08/20/19 Page 5 of 11



                                   JOINT STIPULATED FACTS

        Without acknowledging an independent basis to accept the following stipulated facts as

true for any purpose other than the instant litigation, the Parties hereby stipulate and agree that

there is no genuine dispute regarding the following facts for purposes of the instant litigation, in

that one Party would be able to produce admissible evidence to support the fact, and the other

Party would not be able to produce admissible evidence to dispute the fact. Although the Parties

thereby set forth the following joint stipulated facts, neither Party concedes that any stipulated

fact is material or relevant to the resolution of the instant litigation.

        1.      Plaintiff Cayuga Nation (“Nation”) is a federally recognized Indian tribe.

        2.      The federal government recognizes the Nation as the same entity with which it

entered the Treaty of Canandaigua in 1794 (7 Stat. 44).

        3.      The Nation maintains that in 1794, the Treaty of Canandaigua established a

federal reservation for the Cayuga Nation and that this reservation has not been disestablished.

Defendants dispute that the 1794 Treaty established a federal reservation, and if it did,

Defendants maintain that reservation was disestablished by the 1838 Treaty of Buffalo Creek and

other developments. For purposes of this litigation, however, Defendants have stipulated that

“under current precedent, the Cayuga Nation today possesses a federal reservation that has not

been disestablished.” Stipulation, ECF 111. Defendants have preserved for appeal “their

arguments that existing precedent should be modified or should be deemed not to apply to this

case, and to raise any arguments that may be based on the U.S. Supreme Court’s decision in

Carpenter v. Murphy (Docket No. 17-1107), any other future decision of the U.S. Supreme

Court, or any other future decision of any other court that constitutes or reflects a change in law.”

Id.



                                                    1
     Case 5:14-cv-01317-DNH-ATB Document 119 Filed 08/20/19 Page 6 of 11



       4.      The Parties agree to refer herein to the Cayuga Nation lands recognized and

identified in the Treaty of Canandaigua as the “Cayuga Historic Reservation,” and to leave to

legal briefing further arguments concerning those lands.

       5.      The Cayuga Historic Reservation encompassed 64,015 acres of land that is

located today within Cayuga and Seneca Counties, New York.

       6.      In certain transactions between 1795 and 1807, which the Cayuga Nation

contends were unlawful, the State of New York acquired all of the land encompassed within the

Cayuga Historic Reservation.

       7.      In 2016, the Nation had approximately 400 adult Cayuga citizens.

       8.      Beginning on or about the year 2002, the Cayuga Nation purchased in open

market, arms-length transactions certain real properties located within the Cayuga Historic

Reservation, in both Cayuga and Seneca Counties.

       9.      The Nation purchased what would become its Class II gaming site (known as

“Lakeside Entertainment”), located at 271 Cayuga Street in the Village of Union Springs

(“Village”), Cayuga County, New York (“Gaming Parcel” or “subject parcel”), in fee simple

absolute by indenture deed dated on or about April 28, 2003.

       10.     The Gaming Parcel is located within the Cayuga Historic Reservation.

       11.     Before being purchased by the Nation in 2003, the Gaming Parcel was last used

as a NAPA Auto Parts store.

       12.     The Nation continues to own the Gaming Parcel in fee simple absolute, to the

present day.

       13.     The Gaming Parcel is not held in trust by the United States.




                                                2
     Case 5:14-cv-01317-DNH-ATB Document 119 Filed 08/20/19 Page 7 of 11



       14.     The Gaming Parcel’s deed does not contain a provision stating that it may be

alienated only with the permission of the United States.

       15.     On April 14, 2005, the Nation applied to have certain fee-owned lands in Cayuga

and Seneca Counties, including the Gaming Parcel, taken into trust by the United States. That

application remains pending.

       16.     On November 12, 2003, the Nation adopted a Class II Gaming Ordinance, a copy

of which is attached as Ex. A.

       17.     In a letter dated November 18, 2003, a copy of which is attached as Ex. B, the

NIGC approved the Nation’s Class II Gaming Ordinance.

       18.     NIGC Acting General Counsel Penny Coleman sent a letter to Mayor Edward C.

Trufant dated January 30, 2004, a copy of which is attached as Ex. C.

       19.     The Nation opened Lakeside Entertainment on the Gaming Parcel in 2004 and

engaged in Class II gaming.

       20.     The Nation discontinued gaming at the Gaming Parcel in October 2005.

       21.     Under the New York State Constitution, “any city, town or village within the state

may … authorize, subject to state legislative supervision and control, the conduct of … games of

chance commonly known as … bingo or lotto [by] … bona fide religious, charitable or non-

profit organizations of veterans, volunteer firefighter and similar non-profit organizations….”

N.Y. Const. Art. I, § 9(2).

       22.     The Village has an Ordinance dated May 19, 1958, entitled “ORDINANCE OF

THE VILLAGE OF UNION SPRINGS FOR THE CONDUCT OF CERTAIN GAMES OF

CHANCE BY CERTAIN ORGANIZATIONS” (“Village Gaming Ordinance”), a copy of which

is attached as Ex. D.



                                                3
     Case 5:14-cv-01317-DNH-ATB Document 119 Filed 08/20/19 Page 8 of 11



         23.    The Village has granted multiple licenses for bingo games pursuant to the Village

Gaming Ordinance, allowing non-profit organizations to conduct fundraising events.

         24.    On January 11, 2010, Lee Alcott, a lawyer representing the Nation, sent a letter to

Penny Coleman, then-Acting General Counsel for the NIGC, a copy of which is attached as

Ex. E.

         25.    On January 19, 2010, Lee Alcott sent an email to NIGC Acting General Counsel

Penny Coleman, a copy of which is attached as Ex. F.

         26.    After closing the facility in 2005, on May 7, 2013, the Nation renewed the license

of Lakeside Entertainment to conduct Class II gaming at the Gaming Parcel, as required by

NIGC regulations. The Nation has submitted environmental, public health, and safety

attestations for the facility. 25 C.F.R. §§ 559.3, 559.4.

         27.    The Nation advised the NIGC by letter dated May 30, 2013 that the Nation had

renewed the licenses for its Class II gaming facilities in Seneca Falls and the Village. A copy of

that letter is attached as Ex. G.

         28.    On or about July 3, 2013, the Nation resumed Class II gaming at the Gaming

Parcel in the Village.

         29.    Prior to reopening, the Nation obtained an architect’s report, a copy of which is

attached as Ex. H.

         30.    Pursuant to IGRA and NIGC regulations, the Nation has taken steps to license

“primary management officials” and “key employees” of Lakeside Entertainment. 25 U.S.C.

§ 2710(b)(2)(F).




                                                  4
     Case 5:14-cv-01317-DNH-ATB Document 119 Filed 08/20/19 Page 9 of 11



        31.    From July 2013 to the present, the Nation has submitted, and the NIGC has

processed, background check materials, including fingerprint cards, for certain Lakeside

Entertainment personnel. See 25 C.F.R. §§ 556.4, 522.2(h).

        32.    As part of the NIGC’s background check process, the NIGC has informed the

Nation whether it objects to the issuance of gaming licenses to the personnel whose information

the Nation submitted.

        33.    The NIGC has provided eligibility determinations as requested by the Nation for

numerous persons. A copy of a representative NIGC eligibility determination letter is attached

as Ex. I.

        34.    On February 19, 2015, the NIGC directed correspondence to Tim Twoguns, as the

Chairman of the Nation’s Class II Gaming Commission, a copy of which is attached as Ex. J.

        35.    On July 3, 2013, David W. DeBruin, an attorney representing the Nation, sent a

letter to various federal, state, and local officials, including Cayuga County Sheriff David S.

Gould, a copy of which is attached as Ex. K.

        36.    On July 9, 2013, the Village served an “Order to Remedy Violations” on the

Nation, a copy of which is attached as Ex. L.

        37.    On July 23, 2013, David W. DeBruin, an attorney representing the Nation, sent a

letter to Village Attorney Chad Hayden, a copy of which is attached as Ex. M.

        38.    On August 8, 2013, Betty Jane Radford, then the Controller of Lakeside

Entertainment, sent a letter to Code Enforcement Officer Howard Tanner to request a Certificate

of Occupancy, a copy of which is attached as Ex. N.

        39.    On August 13, 2013 Code Enforcement Officer Tanner sent a letter to Ms.

Radford, a copy of which is attached as Ex. O.



                                                 5
    Case 5:14-cv-01317-DNH-ATB Document 119 Filed 08/20/19 Page 10 of 11



        40.     On December 19, 2019, Ms. Radford submitted a second application for a

Certificate of Occupancy, a copy of which is attached as Ex. P.

        41.     On December 23, 2013, the Village served two additional Orders to Remedy

Violations (dated December 20, 2013), copies of which are attached as Ex. Q.

        42.     On or about February 21, 2014, Howard Tanner, Code Enforcement Officer for

the Village, visited the Lakeside Entertainment facility and identified three building-code issues,

including a request for confirmation of Lakeside Entertainment’s most recent fire alarm test.

        43.     The Nation addressed these three building code issues, and, on a return visit on

March 7, Code Enforcement Officer Tanner stated that the facility met building code

requirements for fire/life safety.1

        44.     On March 24, 2014, Code Enforcement Officer Howard Tanner sent a letter to the

Nation, a copy of which is attached as Ex. R.

        45.     On April 2, 2014, Lee Alcott, an attorney representing the Nation, sent a letter to

Village Attorney Chad Hayden, a copy of which is attached as Ex. S.

        46.     On May 20, 2015, the Village served four additional Orders to Remedy Violations

on the Nation, copies of which are attached as Ex. T.

        47.     On May 16, 2018, Cindy Altimus, Region Director of the NIGC, sent a letter to

Clint Halftown, Nation Representative, which is attached as Ex. U.

        48.     Since the date of Ms. Altimus’ letter, the NIGC has conducted site visits at the

Lakeside Entertainment Gaming Parcel.




1
  While the parties agree that Mr. Tanner said at least that the building met fire/life safety
requirements, they do not agree on whether Mr. Tanner said more.
                                                  6
    Case 5:14-cv-01317-DNH-ATB Document 119 Filed 08/20/19 Page 11 of 11



         49.   Since the date of Ms. Altimus’ letter, the Nation pays quarterly fees to the NIGC

based upon its Assessable Gaming Revenue, pursuant to IGRA and applicable NIGC regulations.

         50.   The Nation regularly provides its “Minimum Internal Control Standards Agreed

Upon Procedures” audits reports and its audited financial statements to the NIGC, pursuant to

IGRA and applicable NIGC regulations.

         51.   The NIGC has approved the Nation’s request for access to its secure, restricted

Tribal Access Portal (https://tap.nigc.gov).

         52.   The NIGC lists the Nation on its “Gaming Tribe Report,” which was last updated

September 25, 2018 (https://www.nigc.gov/images/uploads/state.pdf).

         53.   The gaming activity currently being conducted by the Nation at Lakeside

Entertainment occurs pursuant to a Class II Gaming Ordinance adopted by the Nation and

approved by the NIGC, most recently in a July 31, 2018 letter, a copy of which is attached as

Ex. V.

         54.   The gaming activity currently being conducted by the Nation at Lakeside

Entertainment consists of bingo, conducted with the technological aid of machines.


DATED: August 19, 2019

On behalf of Plaintiffs:                       On behalf of Defendants:

By: /s/ David W. DeBruin                       By: /s/ David H. Tennant
    David W. DeBruin (pro hac vice)                David H. Tennant
    JENNER & BLOCK LLP                             Law Office of David Tennant PLLC
    1099 New York Ave. NW                          3349 Monroe Avenue
    Suite 900                                      Suite 345
    Washington, DC 2001                            Rochester, New York 14618
    (202) 639-6000                                 (585) 708-9338




                                                 7
